         Case 1:20-cv-03701-LTS-SN Document 14 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ANTWAN TOLLIVER,
                                                                      No. 20 CV 3701-LTS-SN
                                   Plaintiff(s),

                 -against-                                            ORDER OF DISMISSAL

3139 BWY LIQUOR INC. and 3139
BROADWAY INVESTORS, LLC,

                                    Defendant(s).
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled. Accordingly, it is hereby ORDERED that this action is dismissed with prejudice and

without costs to either party, but without prejudice to restoration of the action to the calendar of

the undersigned if settlement is not achieved within thirty (30) days of the date of this Order. If a

party wishes to reopen this matter or extend the time within which it may be settled, the party must

make a letter application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       August 7, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




TOLLIVER - ORDER                                           VERSION AUGUST 7, 2020                       1
